DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claims filed on 05/29/2022 were entered with pending Claims 1-8. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been entered and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
accessing a first set of images, wherein each image of the first set of images is a two-dimensional image depicting a hand holding a target object, and wherein for each two-dimensional image of the first set of images, a hand portion of the two-dimensional image is segmented from the remaining portion of the two-dimensional image; training a first convolutional neural network (CNN) to identify and segment depictions of hands in digital images using the segmented hand portion of each of the first set of images; capturing, by a two-dimensional camera, a second set of images, wherein each image of the second set of images is a two-dimensional image depicting a hand holding a particular type of target object; capturing, by a depth-sensing camera, a third set of images, wherein each image of the third set of images is a depth image depicting a hand holding the particular type of target object, and wherein each depth image of the third set of images is captured substantially simultaneously as a corresponding two- dimensional image of the second set of images depicting the same hand and the same target object; correlating each two-dimensional image of the second set of images with the corresponding image of the third set of images to identify a foreground and a background of each two-dimensional image of the second set of images; segmenting, in each two-dimensional image of the second set of images, the foreground of the two-dimensional image from the background of the two-dimensional image; applying the trained first CNN to the foreground of each two-dimensional image of the second set of images to identify a hand portion of the foreground of each two-dimensional image and segment the remaining target object portion from the hand portion of the foreground of each two-dimensional image; and training a second CNN to identify the particular type of target object using the segmented remaining target object portion of the foreground of each two-dimensional image of the second set of images.

Claims 2-4 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 5 has been entered and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
correlate each two-dimensional image of the first set of images with the corresponding image of the second set of images to identify a foreground and a background of each two- dimensional image of the second set of images; segment, in each two-dimensional image of the first set of images, the foreground of the two-dimensional image from the background of the two-dimensional image; access a third set of images, wherein each image of the first set of images is a two- dimensional image depicting a hand holding a target object, and wherein for each two- dimensional image of the third set of images, a hand portion of the two-dimensional image is segmented from the remaining portion of the two-dimensional image; train a first convolutional neural network (CNN) to identify and segment depictions of hands in digital images using the segmented hand portion of each of the third set of images; apply the trained first CNN to the foreground of each two-dimensional image of the first set of images to identify a hand portion of the foreground of each two-dimensional image and segment the remaining target object portion from the hand portion of the foreground of each two-dimensional image; and train a second CNN to identify the particular type of target object using the segmented remaining target object portion of the foreground of each two-dimensional image of the first set of images.

Claims 6-8 are dependent upon Claim 5 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667